Present:   All the Justices

THE LAMAR COMPANY, LLC

v.   Record No. 131235

CITY OF RICHMOND                           OPINION BY
                                    JUSTICE DONALD W. LEMONS
                                         April 17, 2014
ALAN T. SHAIA, ET AL.

v.   Record No. 131249

CITY OF RICHMOND

           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    Melvin R. Hughes, Jr., Judge

     In this appeal, we consider whether the Circuit Court of

the City of Richmond ("circuit court") erred by holding that

Code § 15.2-2307 is "merely enabling" legislation and granting

the demurrer filed by the City of Richmond ("City").

                    I. Facts and Proceedings Below

     These consolidated appeals arise from the circuit court's

judgment sustaining the City's demurrer and dismissing the

complaints for declaratory judgment filed by Alan T. Shaia and

Wayne T. Shaia (the "Shaias") and The Lamar Company, L.L.C.

("Lamar").   The Shaias are the owners of real property located

at 501 South 14th Street, on Mayo Island in Richmond, Virginia.

Lamar leases the property from the Shaias and maintains a

billboard on the premises which is visible from Interstate 95.

      The City brought an enforcement action against Lamar and

the Shaias seeking removal of the billboard, or in the
alternative, requiring the billboard to be lowered to a

conforming height.    Lamar and the Shaias filed separate

complaints for declaratory judgment against the City alleging

that "the City may not require removal of [the billboard] if the

City has been paid taxes for more than 15 years."     In response,

the City filed demurrers, pleas in bar, and motions for

sanctions against all plaintiffs.      The circuit court conducted

hearings on the City's pleadings on December 14, 2012 and April

10, 2013.    Following the hearings, the circuit court held:

             This suit for declaratory relief under the
             Declaratory Judgment Act, [which] involves
             plaintiffs’ request for a declaration of
             rights and obligations of the parties under
             Va. Code § 15.2-2307[,] is premature as the
             statute is merely enabling law empowering
             local governments the means to enact
             ordinances consistent therewith. Here,
             plaintiffs’ allegations are devoid of any
             reference that the defendant has enacted any
             ordinance under the statute, in the absence
             of which the Complaint is not based on
             present but speculative facts, not ripe for
             judicial assessment and otherwise seeks an
             advisory opinion.

In its final orders, the circuit court sustained the City's

demurrers, denied the motions for sanctions, and held that the

pleas in bar were rendered moot as a result of its ruling on the

demurrers.

     Lamar and the Shaias noted their appeals to this Court and

we awarded an appeal on their single assignment of error:




                                   2
     The Circuit Court erred in sustaining the City's
     Demurrer by finding that the Vested Rights Statute in
     VA Code § 15.2-2307 is "merely enabling" legislation
     and that private property owners in the Commonwealth
     do not have these statutory vested rights protections
     unless a local government chooses to adopt an
     implementing ordinance thereunder. Because of this
     fundamental misinterpretation of the Statute, the
     Circuit Court dismissed the Complaint on the Basis
     that Lamar [and the Shaias] could not allege, as a
     condition precedent for a vested rights claim, that
     Richmond City Council had passed an ordinance to
     implement the 2008 Amendment.

                            II.   Analysis

                       A. Standard of Review

     Whether Code § 15.2-2307 is enabling legislation is a

question of law which we review de novo. See Conyers v. Martial

Arts World of Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d 174,

178 (2007).

        B. Is Code § 15.2-2307 Merely Enabling Legislation?

     When interpreting a statute this Court applies well-

established rules of statutory construction.   In Laws v.

McIlroy, 283 Va. 594, 598, 724 S.E.2d 699, 702 (2012), we

stated: "When the language of a statute is unambiguous, we are

bound by the plain meaning of that language.   Furthermore, we

must give effect to the legislature's intention as expressed by

the language used unless a literal interpretation of the

language would result in a manifest absurdity."   (Internal

quotation marks omitted.)




                                  3
     Dillon's Rule provides that "municipal corporations have

only those powers that are expressly granted, those necessarily

or fairly implied from expressly granted powers, and those that

are essential and indispensable."     Marble Techs., Inc. v. City

of Hampton, 279 Va. 409, 417, 690 S.E.2d 84, 88 (2010)(internal

quotation marks omitted).     Enabling legislation is the

mechanism by which the General Assembly "expressly grants" power

to local governments.   Therefore, by nature, enabling acts are

permissive.    See, e.g., Shealor v. City of Lodi, 145 P.2d 574,

575, 577 (Cal. 1944); Huggins v. Wacaster, 266 S.W.2d 58, 60

(Ark. 1954).   In contrast, restrictive legislation limits the

power of local governments.    See Marble Techs., 279 Va. at 418-

19, 690 S.E.2d at 88-89.    Applying these principles, we must

decide whether the General Assembly intended to grant or

restrict power when enacting Code § 15.2-2307.

     Code § 15.2-2307 provides, in relevant part, that:
          [N]otwithstanding any local ordinance to the
          contrary, if . . . the owner of the building
          or structure has paid taxes to the locality
          for such building or structure for a period
          in excess of 15 years, a zoning ordinance
          may provide that the building or structure
          is nonconforming, but shall not provide that
          such building or structure is illegal and
          shall be removed solely due to such
          nonconformity.
The opening clause, "[n]otwithstanding any local ordinance to

the contrary," demonstrates the General Assembly's intent to

forbid local governments from declaring an existing building or


                                  4
structure illegal after taxes have been paid for 15 years or

more. *   Similarly, the General Assembly signaled its intent to

limit local authority by including this restrictive language: "a

zoning ordinance . . . shall not provide that such building or

structure is illegal and shall be removed solely due to such

nonconformity."    Id.   Based on the plain language of the

statute, we hold that the fourth paragraph of Code § 15.2-2307

cannot be construed as an enabling provision.

                             III. Conclusion

      The circuit court erred by holding that Code § 15.2-2307 is

"merely enabling" legislation.    We will reverse the circuit

court's judgment and will remand this case for further

proceedings in accordance with this opinion.

                                               Reversed and remanded.




*
  "Notwithstanding" is defined as "despite [or] in spite of."
Black’s Law Dictionary, 1168 (9th ed. 2009). The Court of
Appeals of Virginia, using Webster’s Dictionary, defined
"notwithstanding" as "without prevention or obstruction from or
by." Green v. Commonwealth, 28 Va. App. 567, 569-70, 507 S.E.2d
627 (1998).


                                   5